Citation Nr: 0613182	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous and anxiety 
disorder.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for coronary artery 
disease (claimed as a heart condition).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to April 
1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board entered a decision in March 2003, denying the 
veteran's claim for service connection for a stomach 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), and in August 2003, the 
Court vacated the Board's decision and remanded the matter 
for readjudication.  In February 2004, the Board remanded the 
matter to the RO.  While that claim was undergoing 
development at the RO, the veteran perfected appeals as to 
the remaining issues on the title page above.  

Finally, in November 2005, the veteran withdrew a then-
pending request for a hearing at the RO before a Veterans Law 
Judge.  


FINDINGS OF FACT

1.  There is no competent evidence showing that a stomach 
disorder was initially incurred during service, or that a 
current stomach disorder is otherwise related to service.  

2.  There is no competent evidence that a psychiatric 
disorder manifested by a nervous disorder or an anxiety 
disorder preexisted service or was incurred in or aggravated 
by service.  

3.  Hypertension and coronary artery disease were first 
manifested many years following discharge from service and 
are not etiologically related to service.  


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred during active duty 
service, nor was a gastric ulcer shown within the first post-
service year.  38 U.S.C.A. § 1110, 1131, 5103A, (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).  

2.  An acquired psychiatric disorder manifested by either a 
nervous disorder or an anxiety disorder was not incurred or 
aggravated during active duty service, nor was psychoses 
manifested during the first post-service year.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2005).  

3.  Hypertension was not incurred during active duty service, 
nor may incurrence of disabling hypertension be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2005).

4.  Coronary artery disease was not incurred during active 
duty service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In these matters, most recently, in 
a January 2005 letter, the RO advised the appellant of what 
evidence, if any, was necessary to substantiate his claims 
and it indicated which portion of that evidence the appellant 
was responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the 
appellant.  The veteran was advised to submit any evidence in 
support of the claim.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claims.  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error. 

In addition, it appears that all necessary development has 
been completed.  Identified private treatment and 
hospitalization records are associated with the claims 
folder.  In addition, the veteran was afforded a VA 
examination, as described in greater detail below. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the Veterans' Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issues of service connection 
on appeal.  Because the claims are being denied, any other 
notice requirements beyond those cited for service connection 
claims, are not applicable, as this denial renders any 
effective date issue moot.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of these 
claims would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Finally, in these matters, the veteran's service medical 
records are unavailable, and presumed destroyed at a fire at 
the National Personnel Records Center.  In cases such as this 
one, where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation for VA to assist the claimant in the 
development of the case and to provide reasons or bases as to 
the rationale for any adverse decision rendered without 
service medical records.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In July 2005, the RO made 
a formal finding concerning the unavailability of the 
veteran's service medical records.  In a letter dated that 
same month, the RO advised the veteran of alternate sources 
of evidence that could be submitted in lieu of his service 
medical records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Law and Regulations

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  See 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including gastric ulcers, valvular heart disease, 
and psychoses).  

Stomach Disorder - Factual Background

According to the National Personnel Records Center, the 
veteran's service medical records are not available, and were 
likely destroyed by fire.  However, a review of company 
morning reports and daily sick reports show that on January 
25, 1951, February 12, 1951, February 20, 1951, March 16, 
1951, March 27, 1951 the reported he was ill, but remained on 
duty.  However, a notation on the February 20, March 16, and 
March 27 reports indicated that the undisclosed ailment 
"EPTS" (existed prior to service).  The veteran was sent to 
the station hospital on February 14, 1951, on February 27, 
1951.  On March 12, 1951, he was returned to duty.  No 
medical findings or diagnosis was shown in these records, nor 
was the length of time spent at the station hospital noted.  

The first post-service medical records reflecting treatment 
for a stomach condition are private treatment notes dated 
beginning in July 1961, when he was placed on an ulcer diet, 
and then in June 1964 when it was noted that the veteran had 
ulcers and vomiting.

Subsequent medical records reflect on going treatment for 
peptic ulcer disease.

A July 1978 letter from a private physician, R.H., M.D., of 
the North Carolina Baptist Hospital (NCBH) indicated that he 
had treated the veteran for peptic ulcer disease with active 
duodenal ulcer.  The discharge summary from NCBH showed that 
the veteran complained of heartburn.  An upper 
gastrointestinal (GI) series was conducted in July 1978, and 
it showed a small hiatal hernia.  The duodenal bulb was 
scarred from chronic peptic ulcer disease.  The pertinent 
diagnosis was probable active, peptic ulcer disease.

A September 1998 examination conducted by C. R., M.D. noted 
that the veteran gave a history of having ulcers of his 
stomach for 40 years.  The pertinent diagnosis was probable 
duodenal ulcers.  The prognosis was guarded. At a follow up 
examination, the veteran reported that he started taking 
Prilosec for his stomach and his condition had improved.

In February 1999, several lay statements were received by the 
RO.  The statements indicated that the veteran reported to 
various individuals that he had seen numerous doctors over 
the years and they all diagnosed him with an ulcer.  The 
statements also indicated that the veteran had to quit many 
jobs due to his ulcer.

In a February 1999 statement, the veteran said after he was 
discharged from service, he started to experience pain in his 
stomach.  He went to see Dr. W. in Mars Hill, North Carolina 
and was diagnosed with a stomach ulcer.  He had been to many 
doctors and hospitals over the years and each told him that 
he had an ulcer.  He averred that the stress and basic 
training caused the problem.

VA outpatient treatment notes dated April 1999 to May 2001 
reflect treatment for a variety of conditions including 
stomach conditions.  In a May 2001 treatment note the veteran 
reported stabbing, shooting, tender, burning, sharp and 
nagging pain in his stomach.  He also complained that his 
duodenal ulcer flared up in the spring and fall and he 
experienced severe abdominal pain along with nausea, 
vomiting, constipation and weakness.

At a September 1999 VA examination, the veteran reported that 
in 1951, after leaving service, he was found to have a 
gastric ulcer.  He occasionally vomited and experienced pain 
in the center of his chest when his stomach bothered him.  
The pertinent diagnosis was history of stomach ulcers.  An 
upper GI series was conducted in September 1999 and it 
revealed a small hiatal hernia.

In a December 2001 statement, the veteran reiterated many of 
his assertions.  He reported that he had to quit numerous 
jobs because of his stomach condition.  He said when he went 
through basic training, the pain was very bad and he believed 
his nervous condition along with the basic training were more 
than his body could take.

A May 2003 treatment record from the Mayo Clinic indicated 
that the veteran had a past history of peptic ulcer disease 
and was symptomatic for many years.  

Finally, in January 2005, the veteran underwent an abdominal 
exploration and resection of a gastrointestinal stomach wall 
tumor.  

Analysis

Upon review of all of the evidence of records, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a stomach disorder.  In this 
matter, there is evidence that the veteran has a current 
stomach disorder; however there is insufficient evidence to 
show that such is due to the veteran's active duty service.  
In this respect, the veteran's service medical records are 
not of record, and thus, there is no evidence showing 
treatment for a stomach disorder during service.  While there 
are Morning Reports that document that the veteran went on 
sick leave, they do not indicate the disorder or disorders 
for which sick leave was required.  As such, there remains no 
competent evidence showing that the veteran had a stomach 
condition during service.  

Post-service, there is no competent evidence showing 
treatment for a stomach condition until 1961, many years 
following discharge from service.  Since such time, there is 
evidence of record showing treatment for a chronic stomach 
condition.  There remains, however, a lack of evidence 
relating a current stomach condition to the veteran's 
service.  

Finally, to the extent that the appellant claims that a 
current stomach disorder is secondary to a psychiatric 
disorder manifested by either a nervous or anxiety disorder, 
the Board notes that a psychiatric disorder is not a service-
connected disability, hence consideration of service 
connection for a stomach disorder on a secondary basis is not 
warranted.  See generally, 38 C.F.R. § 3.310 (2005).  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See, 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App.  49, 55-57 (1991).  

Acquired Psychiatric Disorder claimed 
As a Nervous Disorder or Anxiety Disorder-  Factual 
Background

A July 1961 private treatment record indicated that the 
veteran was treated for an unnamed condition with Librium.  A 
record in September 1964 indicated that the veteran was 
"nervous".  An August 1985 treatment note indicated that 
the veteran had not worked in over one year due to 
"nerves".  

During a VA examination in September 1999, the veteran 
reported that he had a nervous condition prior to service, 
that was made worse by the rigors of service.  He reported 
that since service he had been prescribed Librium which he 
took on an as needed basis.  There was no history of 
psychiatric treatment or hospitalizations.  Following a 
mental status examination, he was diagnosed with an anxiety 
disorder, not otherwise specified.  

In May 2003, the veteran underwent testing due to complaints 
of short term memory loss and some confusion, for three years 
duration.  He attributed his current problems to a motor 
vehicle accident in 2000.  Psychometric testing revealed 
multiple areas of impaired neurocognitive functioning.  The 
impairments were attributable to organic brain dysfunction 
rather than effort, depression, or other functional factors.  

During a psychiatric examination by H. E. B., Jr., M.D. the 
veteran reported a preservice history of a choking sensation.  
He was told it was caused by nerves.  He reported that 
training in the military caused him to be nervous.  He stated 
that he frequently went on sick call but the doctors returned 
him to duty.  No history was provided concerning the motor 
vehicle accident in 2000.  Upon mental status examination, 
his intellect was intact but his memory was globally 
problematic.  His mood was bland and dysphoric.  He had some 
tremor in his upper extremities as he talked.  The examiner 
noted that his nervousness was manifested by being tense, 
anxious and tight inside.  The impression was generalized 
anxiety disorder with concentration impairment.  The examiner 
opined that the veteran's anxiety pre-existed service and 
that symptomatology was amplified during his military 
service.  

Analysis

The Board has considered the appellant's contention that a 
psychiatric disorder was aggravated by his active duty, but 
unfortunately, finds that the preponderance is against the 
claim.  In this respect, other than the veteran's 
unsubstantiated contentions, there is no evidence 
contemporaneous with his period of service that he either had 
a preexisting psychiatric disorder or that such was 
aggravated by service.  Rather, the evidence reveals that the 
veteran was first seen for complaints of a nervous disorder 
in the early 1960's.  At such time, the veteran was 
prescribed Librium and complained about his nerves.  

In making this determination, the Board has considered the 
opinion of H. E. B., Jr., M.D.  It appears, however, that the 
physician's opinion is based upon a history that is otherwise 
unsubstantiated by the record.  It does not appear that the 
physician had access to any of the veteran's prior medical 
records, to include records showing treatment for an organic 
brain injury due to a motor vehicle accident.  The Board 
notes that the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In addition, the Board has considered the veteran's belief 
that he currently has a psychiatric disability that was 
aggravated as a result of his military service.  However, as 
a layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter.  While a layman such as the veteran can 
certainly testify about his in-service experiences and 
current symptoms, he is not competent to diagnose himself as 
having a current psychiatric disorder, or to provide an 
opinion linking that disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Accordingly, the criteria for service connection for a 
disability manifested by a nervous disorder or anxiety 
disorder are not met.  As such, the benefit sought on appeal 
is denied.  

Hypertension and Coronary Artery Disease - Factual Background

The Board has carefully reviewed the record, but finds, 
however, that the preponderance of the evidence is against 
the claims seeking service connection for hypertension and 
coronary artery disease.  In these matters, there is no 
competent evidence that the veteran had a chronic disability 
manifested by either hypertension or coronary artery disease 
during service or within a year following service.  Rather, 
the first medical evidence of record in 1961 showed blood 
pressure reading of 110/80.  In June 1963, he complained 
about chest pains.  Blood pressure was 110/70 and there was 
no pertinent diagnosis of coronary artery disease.   

Private treatment records reflect that the veteran again 
complained of chest pain in March 1977.  An EKG was 
performed, but there was no diagnosis of any heart condition.  
A blood pressure reading at that time was 110/70.  

The veteran underwent a treadmill electrocardiogram in 
September 1978, but again, there were no findings of ischemic 
changes or arrhythmia.  

The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, note 
following Diagnostic Code 7101 (2005).

During a September 1999 VA medical examination, the veteran 
related that he had been found to have hypertension and was 
on medication.  Following examination, the pertinent 
diagnosis was hypertension, under treatment, not controlled.  

Private medical records include findings indicate of coronary 
artery disease beginning in September 2000, when he underwent 
percutaneous revascularization of a large intermediate 
vessel.  

Analysis

The first competent evidence showing treatment for 
hypertension and coronary artery disease is not until many 
years following discharge from service, and while the veteran 
currently receives treatment for hypertension and coronary 
artery disease, there is no competent evidence of record 
linking such conditions to the veteran's active duty military 
service.  

As such, the benefits sought on appeal must be denied.  




ORDER

Service connection for a stomach disorder is denied.  

Service connection for an acquired psychiatric disorder 
claimed as a nervous disorder and/or anxiety disorder is 
denied.  

Service connection for hypertension is denied.  

Service connection for coronary artery disease (claimed as a 
heart disorder) is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


